Name: Commission Regulation (EC) No 2542/97 of 16 December 1997 laying down, for the first half of 1998, detailed rules of application for a tariff quota for calves weighing not more than 80 kilograms originating in certain third countries
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  cooperation policy;  means of agricultural production
 Date Published: nan

 18 . 12. 97 EN Official Journal of the European Communities L 347/ 17 COMMISSION REGULATION (EC) No 2542/97 of 16 December 1997 laying down, for the first half of 1998 , detailed rules of application for a tariff quota for calves weighing not more than 80 kilograms originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, 2501 /96 can be met Q allocated the import rights for the total number of livestock available for 1997; whereas similar detailed rules of application should therefore be laid down for a quantity of 89 000 calves for the period 1 January to 30 June 1998 ;Having regard to the Treaty establishing the EuropeanCommunity, Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autono ­ mous and transitional measure , of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotia ­ tions ('), as last amended by Regulation (EC) No 1 595/97 (2), and in particular Article 8 thereof, Whereas experience shows that limiting imports can give rise to speculative import applications; whereas, in order to guarantee that the planned measures function correctly, most of the quantities available should be reserved for so-called traditional importers of live bovine animals; whereas, so as not to introduce rigidity into trade relations in the sector, a second allocation should be made avai ­ lable for operators able to show that they are carrying out a genuine activity involving trade in a significant number of animals; whereas, in consideration of this and in order to ensure efficient management, a minimum of 100 animals should be required to have been exported or imported during 1997 by the operators concerned; whereas a batch of 100 animals in principle constitutes a normal load; whereas experience has shown that the sale or purchase of a single batch is a minimum requirement for a transaction to be considered real and viable ; whereas verification of those criteria requires that all applications from the same operator be submitted in the Member State in which the operator is registered in the national VAT register; Having regard to Council Regulation (EC) No 1926/96 of 7 October 1996 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autono ­ mous and transitional measure , of certain agricultural concessions provided for in the Agreements on free trade and trade-related matters with Estonia, Latvia and Lithu ­ ania, to take account of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations (3), and in particular Article 5 thereof, Whereas, so as to avoid speculation, access to the quota should be denied to operators no longer carrying out an activity in the beef and veal sector on 1 January 1998 ; Whereas Regulation (EC) No 3066/95 provides for the opening, for the period 1 July 1997 to 30 June 1998 , of a tariff quota for 178 000 live bovine animals weighing 80 kilograms or less originating in Hungary, Poland, the Czech Republic, Slovakia, Romania, Bulgaria, Estonia, Latvia and Lithuania and benefiting from an 80 % reduc ­ tion in the rate of customs duties; Whereas the arrangements should be managed using import licences; whereas, to this end, rules should be set on the submission of applications and the information to be given on applications and licences, where necessary by derogation from certain provisions of Commission Regu ­ lation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (6), as last amended by Regulation (EC) No 1404/97 Q, and of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of Whereas, pursuant to Commission Regulation (EC) No 2501 /96 of 23 December 1996 laying down , for 1997, detailed rules of application for a tariff quota for calves weighing not more than 80 kilograms originating in certain third countries (4), Commission Regulation (EC) No 235/97 of 7 February 1997 determining to what extent applications for import rights for calves not excee ­ ding 80 kilograms lodged pursuant to Regulation (EC) No (') OJ L 328 , 30 . 12 . 1995, p. 31 . (2) OJ L 216, 8 . 8 . 1997, p. 1 . (-1 ) OJ L 254, 8 . 10 . 1996, p. 1 . (4 OJ L 338 , 28 . 12 . 1996, p. 65. 0 OJ L 39, 8 . 2 . 1997, p. 12. ( «) OJ L 331 , 2 . 12. 1988 , p. 1 . 0 OJ L 194, 23 . 7. 1997, p. 5. L 347/ 18 EN Official Journal of the European Communities 18 . 12. 97 application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 ('), as last amended by Regulation (EC) No 2469/97 (2); whereas, moreover, it should be stipulated that licences are to be issued following a reflection period and where necessary with a fixed percentage reduction applied ; Whereas the security for import licences under the said quota should be updated and fixed at ECU 5 per head; Whereas the competent authorities issuing the import licences are not always aware of the origin of the animals imported under the quota in question ; whereas that infor ­ mation is important for statistical reasons ; whereas, there ­ fore , importers should be obliged to indicate the country of origin next to the quantities in question on the reverse of the import licence ; Whereas Protocol 4 annexed to the Europe Agreements and Protocol 3 annexed to the Free-Trade Agreements have been amended; whereas the new Protocols provide that the proof of origin of animals imported into the Community may be established by a declaration by the exporter under certain conditions or by presentation of an EUR.l certificate ; whereas, therefore , new provisions governing release for free circulation of the animals imported under this Regulation should be introduced; Whereas the provisions of this Regulation are in accord ­ ance with the opinion of the Management Committee for Beef and Veal , The quota shall have the serial number 09.4598 . 2 . For those animals, the ad valorem duty and the specific duties fixed in the Common Customs Tariff (CCT) shall be reduced by 80 % . 3 . The quantity referred to in paragraph 1 shall be divided into two parts, as follows : (a) the first part, equal to 70 % , i.e. 62 300 head, shall be allocated among importers who can furnish proof of having imported animals falling within CN code 0102 90 05 during 1995, 1996 or 1997 in the context of the Regulations referred to in Annex II; (b) the second part, equal to 30 % , i.e. 26 700 head, shall be allocated among importers who can furnish proof of having imported and/or exported during 1997 at least 100 live bovine animals falling within CN code 0102 90 apart from those under (a). Importers must be registered for VAT purposes in a Member State . 4 . The 62 300 head shall be allocated on the basis of applications for import licences among the eligible importers in proportion to their imports of animals within the meaning of paragraph 3(a) during 1995, 1996 and 1997 proven in accordance with paragraph 6 . 5 . The 26 700 head shall be allocated among the eligible importers in proportion to the quantities applied for and proven in accordance with paragraph 6 . 6 . Proof of import and export shall be provided ex ­ clusively by means of the customs document of release for free circulation or the export document duly stamped by the customs authorities . Member States may accept copies of the abovementioned documents duly certified by the issuing authority where the applicant can prove to the satisfaction of the com ­ petent authority that he was not able to obtain the original documents. Article 3 1 . Importers who on 1 January 1998 were no longer engaged in any activity in the beef and veal sector shall not qualify for the allocation pursuant to Article 2 (3) (a). 2 . Any company formed by the merger of companies each having rights under Article 2 (4) shall enjoy the same rights as the companies from which it was formed. Article 4 1 . Applications for the right to import may be presented only in the Member State in which the ap ­ plicant is registered within the meaning of Article 2 (3). 2 . For the purposes of Article 2 (3) (a), importers shall present the applications for the right to import to the HAS ADOPTED THIS REGULATION: Article 1 With the exception of imports under tariff quotas for the importation of 169 000 young male bovine animals for fattening and 1 53 000 live bovine animals weighing between 80 and 300 kilograms, imports into the Com ­ munity of live bovine animals falling within CN codes 0102 90 05, 0102 90 21 , 0102 90 29 , 0102 90 41 and 0102 90 49 and referred to in Article 1 ( l)(a) of Council Regulation (EEC) No 805/68 (3), originating in the coun ­ tries listed in Annex I, shall be subject to the manage ­ ment measures laid down in this Regulation . Article 2 1 . Import licences under this Regulation may be issued for the period 1 January to 30 June 1998 only for 89 000 animals falling within CN code 0102 90 05 originating in the countries listed in Annex I. (&gt;) OJ L 143 , 27 . 6 . 1995 , p. 35 . (2) OJ L 341 , 12 . 12 . 1997, p. 8 . 1 OJ L 148 , 28 . 6 . 1968 , p. 24 . 18 . 12 . 97 EN Official Journal of the European Communities L 347/ 19 competent authorities together with the proof referred to in Article 2(6) by 14 January 1998 at the latest . After verification of the documents presented, Member States shall forward to the Commission , by 28 January 1998 at the latest, the list of importers who meet the acceptance conditions, showing in particular their names and addresses and the number of eligible animals imported during each of the reference years . 3 . For the purposes of Article 2 (3) (b), applications for the right to import must be lodged by importers by 14 January 1998 at the latest, together with the proof referred to in Article 2 (6). Only one application may be lodged by each applicant . Where the same applicant lodges more than one applica ­ tion all applications from that person shall be inadmiss ­ ible . Applications may not relate to a quantity larger than that available . After verification of the documents presented, Member States shall forward to the Commission by 28 January 1998 a list of applicants and quantities applied for. 4 . All notifications, including notifications of nil ap ­ plications, shall be made by telex or fax, drawn up on the basis of the models in Annexes III and IV. Article 5 1 . The Commission shall decide to what extent ap ­ plications may be accepted . 2 . As regards applications under Article 4 (3), where the quantities applied for exceed the quantities available, the Commission shall reduce the quantities applied for by a fixed percentage . If the reduction referred to in the preceding subparagraph results in a quantity of less than 100 head per application , the allocation shall be made by drawing lots , by batches of 100 head, by the Member States concerned . If the remaining quantity is less than 100 head, it shall consti ­ tute a single batch . Article 6 1 . Imports of the quantities allocated in accordance with Article 5 shall be subject to the presentation of an import licence . 2. Licence applications may be presented only in the Member State in which the application for the right to import was lodged . 3 . Licences shall be issued at the request of importers . 4 . Licence applications and licences shall contain the following entries : (a) in Section 8 , the indication of the countries referred to in Annex I; licences shall carry with them an obliga ­ tion to import from one or more of the countries indi ­ cated; (b) in Section 16, subheading CN 0102 90 05; (c) in Section 20 the serial number 09.4598 and at least one of the following:  Reglamento (CE) n ° 2542/97  Forordning (EF) nr. 2542/97  Verordnung (EG) Nr. 2542/97  Kavoviajiog (EK) apiS. 2542/97  Regulation (EC) No 2542/97  Reglement (CE) n ° 2542/97  Regolamento (CE) n . 2542/97  Verordening (EG) nr. 2542/97  Regulamento (CE) n ? 2542/97  Asetus (EY) N:o 2542/97  Forordning (EG) nr 2542/97. 5 . Import licences issued pursuant to this Regulation shall be valid for 90 days from their date of issue . However, no licences shall be valid after 30 June 1998 . 6 . Licences issued shall be valid throughout the Community. 7 . Article 8 (4) of Regulation (EEC) No 3719/88 shall not apply. Article 7 The animals shall qualify for the duties referred to in Article 1 on presentation of an EUR.l movement certi ­ ficate issued by the exporting country in accordance with Protocol 4 annexed to the Europe Agreements and Protocol 3 annexed to the Free Trade Agreements or of a declaration drawn up by the exporter in accordance with those Protocols. Article 8 Notwithstanding Article 4 of Regulation (EC) No 1445/95, importers must, when they submit their import licence applications, lodge a security of ECU 5 per head to cover the import licences . Article 9 Each time quantities are charged against import licences or extracts thereof, according to Article 22 of Regulation (EEC) No 3719/88 , the country of origin must be in ­ dicated in column 31 . Article 10 Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply, subject to the provisions of this Regulation . Article 11 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1998 . L 347/20 I EN I Official Journal of the European Communities 18 . 12. 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1997 . For the Commission Franz FISCHLER Member of the Commission 18 . 12 . 97 I EN I Official Journal of the European Communities L 347/21 ANNEX I List of third countries  Hungary  Poland  Czech Republic  Slovakia  Romania  Bulgaria  Lithuania  Latvia  Estonia . ANNEX II Regulations referred to in Article 2 (3) (a) Commission Regulations : (EC) No 3076/94 (OJ L 325, 17 . 12. 1994, p. 8 ), (EC) No 1566/95 (OJ L 150, 1 . 7. 1995 , p. 24), (EC) No 2491 /95 (OJ L 256, 26 . 10 . 1995, p. 36), (EC) No 3018/95 (OJ L 314, 28 . 12. 1995, p. 58), (EC) No 403/96 (OJ L 55, 6 . 3 . 1996, p. 9), (EC) No 1110/96 (OJ L 148 , 21 . 6 . 1996, p. 15), (EC) No 1462/96 (OJ L 187, 26 . 7 . 1996, p. 34), (EC) No 2501 /96 (OJ L 338 , 28 . 12. 1996, p. 65). L 347/22 | EN I Official Journal of the European Communities 18 . 12. 97 ANNEX III Fax: (32 2) 296 60 27/(32 2) 295 36 13 Application of Article 4 (2) of Regulation (EC) No 2542/97 Serial No 09.4598 EUROPEAN COMMISSION DG VI D.2  BEEF AND VEAL SECTOR APPLICATION FOR IMPORT RIGHTS Date : Period: Member State : Number of applicant (') Applicant (name and address) Quantity imported (head) Total for the three years I 1995 1996 1997 l Total I Member State : Fax: Tel .: (') Continuous numbenng. 18 . 12. 97 EN Official Journal of the European Communities L 347/23 ANNEX IV EC Fax: (32 2) 296 60 27/(32 2) 295 36 13 Application of Article 4 (3) of Regulation (EC) No 2542/97 Serial No 09.4598 EUROPEAN COMMISSION DG VI D.2  BEEF AND VEAL SECTOR APPLICATION FOR IMPORT RIGHTS Date : Period : Member State : Number of applicant (') Applicant (name and address) Quantity (head) Total Member State : Fax : Tel .: (') Continuous numbering.